IN THE
                         TENTH COURT OF APPEALS

                               No. 10-17-00258-CV

CITY OF FORT WORTH,
                                                        Appellant
v.

JEFF HART, AS NEXT FRIEND
OF K.H., A MINOR, FARMERS
TEXAS COUNTY MUTUAL
INSURANCE COMPANY, AND
RACHEL E. HOWARD,
                                                        Appellees



                         From the 18th District Court
                            Johnson County, Texas
                        Trial Court No. DC-C201600644


                                     ORDER


      Appellees’ motion for rehearing is denied. The Court’s Memorandum Opinion

and judgment, dated October 10, 2018, are withdrawn, and the Memorandum Opinion

and judgment dated January 2, 2019, are substituted therefore in order to include all

parties in the case heading and judgment.
                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed January 2, 2019




City of Fort Worth v. Hart                            Page 2